Citation Nr: 1828118	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-43 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for a headache disorder, characterized as myofascial headaches.  

2.  Entitlement to service connection for a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1997 to May 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2012 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  Throughout period on appeal, the Veteran's headaches have been characterized by pain and difficulty concentrating; characteristic prostrating migraine attacks averaging at least one in two months over the last several months have not been shown.

2.  Resolving all doubt in his favor, the Veteran's TBI is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a headache disorder, characterized as myofascial headaches, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 4.124a, DC 8100 (2017).

2.  The criteria for entitlement to service connection for a TBI have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  Importantly, the Board notes that additional VA treatment records have been obtained which were not considered by the RO.  Nevertheless, the Board has reviewed these records and finds that the information contained therein is consistent with the records already reviewed by the RO and/or not relevant to the Veteran's claims, and therefore finds that there is no prejudice to the Veteran by considering this evidence.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

The Veteran is seeking an initial increased rating for his headache disability.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's headache disorder has been assigned an initial noncompensable evaluation under 38 C.F.R. § 4.124a, DC 8100.  In order to warrant a compensable rating under this diagnostic code, the evidence must show characteristic prostrating attacks averaging one in two months over the last several months (10 percent under DC 8100).  The rating criteria do not define "prostrating."  See, e.g., Fenderson v. West, 12 Vet. App. 119 (1999).  By way of reference, the Board notes that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), defines "prostration" as "extreme exhaustion or powerlessness." 

In this case, the Board determines that a compensable rating is not warranted for the period on appeal.  Specifically, at a VA examination in September 2013, the Veteran reported experiencing headaches on a near daily basis after he sustained a head injury during service.  He indicated that his headaches will "last hours" with occasional photosensitivity and head pain.  Nevertheless, while the Veteran stated that his headaches were "somewhat painful and distracting," "they are not prostrating or incapacitating in nature."  Additionally, there is no other evidence in the examination report to indicate that the Veteran had prostrating attacks of headache pain.  

In a July 2014 telephone VA examination, the Veteran indicated that he was experiencing 4 headaches a week that were characterized by throbbing pain at the top of his head and typically lasts less than one day.  The examiner determined that the Veteran was not experiencing characteristic prostrating attacks of pain.  Similarly, at an October 2014 in-person VA examination, the Veteran reported "almost daily headaches" with a "throbbing pain in both temples."  He stated that his headaches "tend to last 20 minutes or so" and are relieved with Ibuprofen and "turning on a fan and relaxing."  On examination, the examiner found that the Veteran's headaches were not characterized by prostrating attacks of migraine and/or non-migraine headache pain.  

Further, while the Veteran's private treatment records indicate a history of headaches, there is no indication that he suffered characteristic prostrating attacks that would warrant a compensable rating.  

In considering the appropriate disability ratings for the Veteran's headache disorder on appeal, the Board has also considered the statements from the Veteran and his wife regarding the nature and severity of the Veteran's headaches.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran's wife asserts that the Veteran "spends 12-14 hours a day in bed...with an eye mask on and a stocking cap on his head."  She also indicates that he returns from work early at least 3-4 times a month due to his headaches.  However, while the Veteran indicated that his headaches interfered with his concentration, the Veteran's own "headache journal" reflects that he was still able to complete his job duties and/or daily activities of living.  Moreover, the Board observes that the Veteran did not report any symptoms indicative of prostrating attacks to the VA examiners or any medical provider.  Therefore, despite the statements from the Veteran's wife, the Board does not consider the Veteran's symptoms to reach the level of "prostrating," as contemplated by the diagnostic code, and places more probative value on the findings on the Veteran's statements and the medical findings (as provided in the examination reports) by the VA examiners which directly address the criteria under which this disorder is evaluated.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

As such, a compensable rating is not warranted for the Veteran's headache disorder.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability as the Veteran's service-connected headache disorder is not characterized by prostrating attacks of headache pain.  The rating criteria are therefore adequate to evaluate the Veteran's headache disability and referral for consideration of extraschedular rating is not warranted.  

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran is gainfully employed and thus, TDIU is not raised by the record.


Service Connection

The Veteran asserts that he sustained a TBI during service after hitting his head on a door frame.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, based on the evidence of record, the Board determines that service connection is warranted for the Veteran's TBI.  

The Board observes that the Veteran sustained a head trauma during service in which he reported losing consciousness.  The service treatment records also reflect that the Veteran required numerous cranial stiches.  Further, the post-service evidence, including the opinions from the September 2013 and October 2013 VA examiners, indicate that the Veteran's head trauma was indeed a "traumatic brain injury" for diagnostic purposes.  It is also apparent to the Board that the Veteran experienced residuals from his TBI that included headaches, tinnitus, and bilateral hearing loss as reflected in the opinions from the September 2013, October 2014, and May 2015 VA examiners.  Moreover, the Board notes that the Veteran is service-connected for headaches, tinnitus, and bilateral hearing loss as a result of his head injury.  

The Board acknowledges that the negative medical evidence includes several VA examinations which indicate that the Veteran does not have any TBI residuals.  Nevertheless, the Board observes that the VA examiners did in fact determine that the Veteran sustained a traumatic brain injury during service.  With respect to residuals of a TBI, the Board finds the evidence to be at least in equipoise given the findings from the September 2013, October 2014, and May 2015 VA examiners, and in light of the fact that the Veteran is service connected for disabilities due to his head injury.  

Finally, the Board notes that while the Veteran is already service-connected for disabilities related to his TBI, the Veteran cannot receive additional compensation for symptoms related to those disabilities, as compensation for the same manifestations under a separate diagnosis and disability rating would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2017).  Instead, the Veteran may only receive additional compensation for other such residuals that manifest as a result of his TBI.  See 38 U.S.C. § 4.124a, Diagnostic Code 8045 (2017).  

As such, the Board concludes that the weight of the evidence supports service connection for a TBI, or at the very least, the evidence is in equipoise and service connection should be granted.










							(CONTINUED ON NEXT PAGE)
ORDER

An initial compensable rating for a headache disorder is denied.

Service connection for a TBI is granted.  





____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


